UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :               12/2/2019
                                              Plaintiff,      :
                                                              :   17 Cr. 610-16 (LGS)
                            -against-                         :
                                                              :           ORDER
 KAREEM DAVIS,                                                :
                                              Defendant. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, a final pretrial conference was held on December 2, 2019. It is hereby

        ORDERED that, for the reasons discussed at the conference, the Government’s Motions

in Limine to admit certain evidence and testimony are resolved as follows:

             1. Because the Government has stated that it may not call CW-2 at trial, decision is

                 reserved regarding the request to admit CW-2’s testimony.

             2. As Defendant does not object to the Government’s request to admit the first and

                 third 911 calls by CW-1, these calls will be admitted.

             3. As to the sixth 911 call by Caller-6, to which Defendant objected, this call will be

                 admitted as an excited utterance or present sense impression under Federal Rules

                 of Evidence 803(1)-(2). It is further

        ORDERED that Defendant shall file a letter by December 5, 2019, at noon, stating

whether he objects to the admission of any of the exhibits on the Government’s proposed exhibit

list, updated December 2, 2019, and if so, the ground(s) for the objection. This is without

prejudice to any further objection by Defendant when an exhibit is offered at trial. However,

counsel should be aware that speaking objections are not permitted. The letter shall also state

whether Defendant stipulates to any proposed Government exhibit, either as to the exhibit’s

authenticity or admissibility. It is further
        ORDERED that the parties shall file by December 5, 2019, at noon, any additional

requested charging language for the Preliminary or Final Charge, or any cautionary instructions

for the jury during trial.

        The Clerk of Court is respectfully directed to close Dkt. Nos. 500 and 510.

Dated: December 2, 2019
       New York, New York
